Affirmed and Opinion Filed September 16, 2015.




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-00816-CR

                            HECTOR JESUS CLAUDIO, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 2
                                   Dallas County, Texas
                          Trial Court Cause No. MB14-04542-B

                              MEMORANDUM OPINION
                 Before Chief Justice Wright and Justices Fillmore and Stoddart
                                  Opinion by Justice Stoddart
       Hector Jesus Claudio was convicted, following the adjudication of his guilt of obstructing

a passageway. See TEX. PENAL CODE ANN. § 42.03(a) (West 2011). The trial court assessed

punishment at 180 days’ confinement in jail, probated for eighteen months, and a $300 fine. We

adopted the trial court’s finding that appellant no longer desires to pursue the appeal, and we

ordered the appeal submitted without the reporter’s record and briefs. See TEX. R. APP. P.

37.3(c), 38.8(b)(4). Absent briefs, no issues are before us. Finding no fundamental error, we

affirm the trial court’s judgment.


                                                  /Craig Stoddart/
Do Not Publish                                    CRAIG STODDART
TEX. R. APP. P. 47                                JUSTICE
150816F.U05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

HECTOR JESUS CLAUDIO, Appellant                      On Appeal from the County Criminal Court
                                                     No. 2, Dallas County, Texas
No. 05-15-00816-CR        V.                         Trial Court Cause No. MB14-04542-B.
                                                     Opinion delivered by Justice Stoddart, Chief
THE STATE OF TEXAS, Appellee                         Justice Wright and Justice Fillmore
                                                     participating.

       Based on the Court’s opinion of this date, we AFFIRM the trial court’s judgment.


Judgment entered this 16th day of September, 2015.




                                             –2–